ORDER
This matter having been duly presented on the motion for reinstatement to practice law filed by ERIC M. WINSTON of MANALAPAN, who was admitted to the bar of this State in 2002, *370and who was temporarily suspended from the practice of law pursuant to Rule l:20-17(e)(i) effective May 1, 2015, by Order filed March 31, 2015;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs and interest owed;
And good cause appearing;
It is ORDERED that the motion is granted, and ERIC M. WINSTON is reinstated to the practice of law, effective immediately.